Decision of this court, dated December 27, 1963 (20 A D 2d 854) (see, also, 20 A D 2d 853), rescinded and application denied, without prejudice to a motion in the County Court, Schenectady County, in the nature of a writ of error coram nobis to vacate the judgment of conviction, should that court determine that defendant was prevented by the prison authorities from timely filing of his notice of appeal. (See People v. Hairston, 10 N Y 2d 92.) Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.